Citation Nr: 0532778	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The appellant had active military service from March 1981 to 
September 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office located in Cleveland, 
Ohio (RO).

The issue of entitlement to reimbursement or payment of 
unauthorized medical expenses incurred at Adams County 
Hospital was raised by correspondence received by the RO in 
December 2004.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

In January 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for a neck disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to service connection 
for residuals of an injury to the little finger of the left 
hand, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in July 2003, the issue of 
entitlement to service connection for a neck disorder was 
denied.  The veteran perfected an appeal in March 2004 as to 
this issue.  However, in correspondence received in January 
2005, the veteran stated that he wished to withdraw his 
appeal as to this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for residuals of an injury to the little finger of the left 
hand.  As such, the Board finds that the veteran has 
withdrawn his claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to service connection for a neck 
disorder, and it is dismissed.


ORDER

The claim of entitlement to service connection for a neck 
disorder is dismissed. 




	(CONTINUED ON NEXT PAGE)


REMAND

Although the veteran was afforded a VA examination in April 
2003, the Board finds that a current VA examination is 
necessary prior to appellate review of the veteran's 
service-connected lumbosacral disorder.  In a report of 
contact dated in March 2005, the veteran indicated that 
manifestations of his service-connected lumbosacral strain 
had increased in severity, and that the pain medication for 
this disorder had recently been increased.  VA outpatient 
treatment records from January 2005 through March 2005 
indicate that the pain medication was changed.  

A VA outpatient treatment record dated in August 2004, noted 
that a neurosurgery consultation had been cancelled as an 
electromyogram had not been performed.  Although it was noted 
that an electromyogram was ordered at that time, an 
electromyogram is not of record.  Additionally, the veteran 
contended in correspondence dated in February 2005 that he 
was scheduled for an electromyogram of his low back.  

Moreover, in a statement received in December 2004, the 
veteran stated that he received treatment at Adams County 
Hospital for his service-connected low back.  These medical 
records have not been obtained and associated with the claims 
file.

Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded an 
additional opportunity to identify or 
submit any pertinent evidence in support 
of his claim.  Based on his response, the 
RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include all VA medical 
records subsequent to March 2005, and the 
medical records from Adam County 
Hospital.  All attempts to secure this 
evidence 


must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran must be afforded a VA 
neurologic and orthopedic examination(s) 
to determine the extent of his 
service-connected lumbosacral disorder.  
The examiner(s) must fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to the examiner(s) in 
conjunction with the examination(s). 

With regard to the neurology examination, 
the examiner must specifically report the 
absence or presence, to include severity 
and frequency, of any symptoms compatible 
with any neuropathy with characteristic 
pain, demonstrable muscle spasm, or other 
neurological findings.  The examiner must 
then identify any nerve(s) affected by 
the veteran's service-connected low back 
disability, and indicate whether the 
neurologic disability caused by the 
veteran's service-connected low back 
problem is best described as mild, 
moderate, severe, or pronounced.  The 
examiner must also indicate the 


frequency and duration of incapacitating 
episodes and attacks over the past 12 
months.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
For each nerve affected, the examiner 
must indicate whether the veteran has 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis, neuralgia, 
or neuritis.  

With regard to the orthopedic 
examination, the examiner must conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner 
must note that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  The 
examiner must record the range of motion 
observed on clinical evaluation, in terms 
of degrees.  If there is clinical 
evidence of pain on motion, 


the examiner must indicate the degree of 
motion at which such pain begins.  The 
examiner must provide an opinion on 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
are supported by the objective evidence 
of low back pathology.  Then, the 
examiner must render an opinion as to the 
extent, if any, to which the veteran 
experiences functional impairments, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups.  Objective evidence of 
loss of functional use can include the 
presence or absence of muscle atrophy 
and/or the presence or absence of changes 
in the skin indicative of disuse due to 
the service-connected back disorder.  

A complete rationale for all opinions 
must be provided.  The report(s) prepared 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to 


the veteran.  The supplemental statement 
of the case must address whether the 
veteran's claim for an increased rating 
must be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2005).  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


